Curia, per
Harper, J.
The practice has been not to enter formally the interlocutory judgement until the pos-tea comes to be made up, and the final judgment entered, *196and then to enter up the interlocutory judgment nunc -pro tunc, as of course. But perhaps it is the move correct course, to follow the practice which has been adopted in this case. On the trial of the scire facias, it would seem proper that the judgment on which it is founded should be produced in evidence. According to the decision which we have made during the present sitting in the case of McIntosh and Wright, no advantage can be gained in point of priority, by obtaining an interlocutory judgment.
Johnson and O’Neall, JJ. concurred.